Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant's amendment, filed 12/03/21 is acknowledged.

Claims 1, 2, 4-8 and 10  as  they read on a method for inducing amplification of type I NKT cells in vitro are pending and under consideration in the instant application. 


2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims  1, 2, 4-8, and 10  stand  rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20200163992 , US Patent Application 20040009594, US Patent Application 20170029777 for the same reasons set forth in the previous Office Action, mailed on 09/03/21.

Applicants arguments filed on 12/03/21 have been fully considered but have not been found convincing.

Applicant asserts that (i) claim 1 has been amended to overcome said rejection; (ii) none of the prior art teach or suggest the claimed method as recited in the amended claim 1.

It is noted that the amended claim 1 now recited all limitation of  now canceled claim 3 that was rejected in the previous Office Action, mailed on 09/03/21.

Moreover, it has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

The Examiner reiterated his position that though none of the recited  prior art documents explicitly teaches the expansion protocol as claimed  in  the amended claim 1 , it is clear that  In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.


 As has been stated previously, US Patent Application’ 992 teaches a method of selective amplification and expansion of NKT cells  in vitro comprising  first culturing cells in the culture medium comprising -GalCer . US Patent Application’ 992 teaches that following primary stimulation and expansion NKT cells are re-stimulated in culture medium comprising -GalCer  loaded cells and IL-2 and IL-7 for 12 days. US Patent Application’ 992 teaches that on 12 day of culturing re-adding -GalCer  loaded cells and IL-2 and IL-7.  US Patent Application’ 992 teaches adding  IL-12 and IL-15 at various stages of amplification and guided differentiation of said cells ( see entire document, paragraphs 0012, 0033, and  0125 in particular).

US Patent Application’ 594 teaches a method of selective amplification and expansion of NKT cells  in vitro comprising stimulating cells by  culturing  NKT cells in the culture medium comprising -GalCer . US Patent Application’ 594  teaches that following primary stimulation and expansion NKT cells are re-stimulated in culture medium comprising -GalCer  loaded cells and IL-2 and IL-7 for 10 days. US Patent Application’ 594 teaches that on 12 day of culturing re-adding -GalCer  loaded cells and IL-2 and IL-7.  US Patent Application’ 594 teaches adding  IL-12 and IL-15 at various stages of amplification and guided differentiation of said cells ( see entire document, paragraphs 0008, 0033, 0022, 0055, 0057 in particular).


US Patent Application’ 777  teaches a method of selective amplification and expansion of NKT cells  in vitro comprising culturing said cells in the culture medium with various cytokines, including IL-2, IL-7 and IL-15 in particular.  US Patent Application’ 777  teaches that culturing comprising several steps including  first stimulating NKT cells with CD1-expressing cells and then re-stimulating and expanding said cells with IL-2, IL-7 and IL-15.( see entire document, paragraphs 0025, 0033, 0040 in particular).  US Patent Application’ 777  teaches that the expansions protocols , durations of incubation with  different stimulus  and order of adding specific cytokines can vary depending on the specific requirements ( see entire document, paragraphs 0025, 0033,0040, 0047, 0102).


It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 


    The working concentrations of  added  cytokines  encompassed by the instant claims were obvious to one ordinary skill in the art before the effective filing date of the claimed invention given that it was well known and practice to expand and amplify NKT cells in the culture medium comprising  various concentrations of IL-2, IL-7, IL-12 and IL-15 as evidenced by the teachings of the prior art. 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 


    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

4. No claim is allowed.

5. THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.






The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644